  4:19-cv-03084-JMG-MDN Doc # 77 Filed: 04/16/21 Page 1 of 2 - Page ID # 928




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

CATHERINE PALMER, individually and
on behalf of all others similarly situated;
                                                                       4:19CV3084
                       Plaintiff,
                                                                THIRD AMENDED
       vs.                                                  CASE PROGRESSION ORDER

KCI USA, INC.,

                       Defendant.

        This matter is before the Court on the Joint Stipulation for the Reinstatement of
Remaining Case Progression Deadlines (Filing No. 76). After review of the parties’ joint
stipulation, the Court finds good cause to reinstate the case progression deadlines. Accordingly,

       IT IS ORDERED that the Joint Stipulation for the Reinstatement of Remaining Case
Progression Deadlines (Filing No. 76) is granted, and the second amended case progression order
is amended as follows:

             1)   Motion to Certify a Class Action.

                  a. Any motion to certify this case as a class action shall be filed by May 10,
                     2021, in the absence of which any claim in the pleadings that this is a class
                     action shall be deemed abandoned, and the case shall proceed, for purposes
                     of Fed. R. Civ. P. 23, as if a motion for class certification had been filed and
                     denied by the Court.

                  b. Defendant shall file their response to Plaintiff’s class certification motion by
                     June 9, 2021.

                  c. Plaintiff shall file her reply in support of motion for class certification by
                     June 23, 2021.

             2)   The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is July 2, 2021.

             3)   The deadline for filing motions to dismiss and motions for summary judgment
                  is September 13, 2021.

             4)   The parties shall comply with all other stipulations and agreements recited in
                  their Rule 26(f) planning report that are not inconsistent with this order.
4:19-cv-03084-JMG-MDN Doc # 77 Filed: 04/16/21 Page 2 of 2 - Page ID # 929




      5)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be
            considered absent a showing of due diligence in the timely progression of this
            case and the recent development of circumstances, unanticipated prior to the
            filing of the motion, which require that additional time be allowed.

   Dated this 16th day of April, 2021.

                                              BY THE COURT:

                                              s/Michael D. Nelson
                                              United States Magistrate Judge
